Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 1 of 10 PagelD# 472

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

JERRY DAVIDSON, individually, and on
behalf of all others similarly situated,

Plaintiff,
1:20-cv-1263 (LMB/JFA)
Vv.

UNITED AUTO CREDIT CORPORATION, a
California corporation,

Nee Nee “Se Nee” Nee See eee” eee ee”

Defendant.
MEMORANDUM OPINION

Before the Court is defendant United Auto Credit Corporation (“defendant” or
“United”)’s Motion to Dismiss Plaintiff’s Second Amended Class Action Complaint Pursuant to
Federal Rule of Civil Procedure 12(b)(6) (“Motion to Dismiss”) [Dkt. No. 66], to which Jerry
Davidson (“plaintiff” or “Davidson”) has responded. The Motion to Dismiss has been fully
briefed and oral argument has been held. For the reasons discussed below, defendant’s Motion to
Dismiss will be granted.

I. BACKGROUND

The parties do not dispute the facts alleged in the Second Amended Complaint (“SAC”),
and agree that the dispositive issue is whether defendant’s Retail Installment Contract and
Security Agreement (the “Contract” or “Installment Contract”), through which plaintiff, who was
an active member of the United States military, financed his purchase of a 2011 GMC Acadia
SUV on October 13, 2018, is covered by the Military Lending Act (“MLA”), 10 U.S.C. § 987 et
seq.

Plaintiff describes United as one of the ten largest non-prime automobile lenders in the

United States, having over 4,500 auto dealer customers and financing over $350 million in auto
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 2 of 10 PagelD# 473

loans to more than 53,000 borrowers. He alleges that United has violated multiple provisions of
the MLA. Specifically, the SAC alleges that defendant violated § 987(c)(1) by failing to make
mandatory disclosures of various fees including a $250 processing fee, a $350 fee for
Guaranteed Asset Protection (“GAP”) insurance, and a $129.61 charge for prepaid interest
(Count I); violated § 987(c)(1) by failing to disclose the true cost of credit because the true
military annual percentage rate (“MAPR”) for plaintiff was 26.31% and not 22.99% as written in
the Contract (Count II); and violated § 987(e)(3) by requiring borrowers to submit to arbitration
(Count III). Plaintiff seeks certification for three different classes, a declaration that the
Installment Contracts are void, relief from the void Installment Contracts in the form of
rescission, restitution or reformation, statutory damages of $500 per violation, actual and
punitive damages, attorneys’ fees and costs under 10 U.S.C. § 987(f)(5)(B), injunctive relief, and
pre- and post-judgment interest.

Plaintiff filed the initial complaint in the Central District of California on April 1, 2020.
After cycling through three district judges and being twice amended, this civil action was
transferred to this district. Defendant then refiled its previously filed Motion to Dismiss, which is
pending before this Court.

II. DISCUSSION

A. Standard of Review

Federal Rule of Civil Procedure 12(b)(6) requires dismissal when a “plaintiff's

allegations fail to state a claim upon which relief can be granted.” Adams v. NaphCare, Inc., 244

 

F. Supp. 3d 546, 548 (E.D. Va. 2017). A complaint must be more than speculative and must
“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555, 570 (2007). “[A] plaintiffs obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

2
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 3 of 10 PagelD# 474

of action will not do.” Id. (internal quotation marks and citations omitted). Although when
deciding a motion to dismiss, a court assumes that the facts alleged in the complaint are true and

resolves factual disputes in the plaintiff's favor, Robinson v. Am. Honda Motor Co., 551 F.3d

 

218, 222 (4th Cir. 2009), it “is not bound by the complaint’s legal conclusions,” conclusory
allegations, or unwarranted inferences. Id. Moreover, a court is not limited to the facts presented
in the complaint and may consider documents attached to the defendant’s motion where they are

“integral to and explicitly relied on in the complaint.” Phillips v. LCI Intern, Inc., 190 F.3d 609,

 

618 (4th Cir, 1999); see also Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,
234 (4th Cir. 2004). Courts are not required to accept as true allegations that contradict exhibits
attached to the complaint. Canal Ins. Co. v. Barker, No. 3:07cv339, 2007 WL 3551508, at *2
(E.D, Va. Nov. 15, 2007), aff'd, 358 F. App’x 470 (4th Cir. 2009) (citing Fayetteville Inv’rs v.

Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991) (‘‘[I]n the event of conflict

 

between the bare allegations of the complaint and any exhibit attached pursuant to Rule 10(c),

... the exhibit prevails.”)).

B. Analysis
1. Military Lending Act (“MLA”)

In 2006, the Department of Defense (“DoD”) submitted a report to Congress calling for
“statutory protections .. . necessary to protect Service members from unfair, deceptive lending
practices and usurious interest rates and to require uniform disclosure of credit costs and terms
regarding lending practices.” Department of Defense, Report on Predatory Lending Practices
Directed at Members of the Armed Forces and Their Dependents 46 (Aug. 9, 2006),
http://archive.defense.gov/pubs/pdfs/Report_to_Congress_final.pdf (“2006 Report”). The report
concluded that “[p]redatory lending practices are prevalent and target military personnel,” and

that they “undermine[] military readiness, harm[] the morale of troops and their families, and
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 4 of 10 PagelD# 475

add[] to the cost of fielding an all volunteer fighting force.” Id. at 4, 53; see also Huntco Pawn
Holdings, LLC v. U.S. Dep’t of Def., 240 F. Supp. 3d 206, 211 (D.D.C. 2016). “In response,
Congress enacted the MLA,” which creates requirements and prohibits certain practices of
“creditor[s] who extend[] consumer credit to . .. covered member[s] of the armed forces.”
Huntco Pawn Holdings, LLC, 240 F. Supp. at 211; 10 U.S.C. § 987(a). The MLA requires
lenders to provide more robust disclosures to protect military consumers and redefines “annual
percentage rate,” which originated under the Truth in Lending Act (“TILA”), to include a variety
of fees, credit insurance premiums, and charges for ancillary products. The MAPR defines
“interest” as including:

all cost elements associated with the extension of credit, including fees, service charges,

renewal charges, credit insurance premiums, any ancillary product sold with any

extension of credit to a servicemember or the servicemember’s dependent, as applicable,

and any other charge or premium with respect to the extension of consumer credit.
10 U.S.C. § 987(4)(3). Additionally, the MLA makes it “unlawful for any creditor to extend
consumer credit to a covered member or a dependent of such a member with respect to which...
(3) the creditor requires the borrower to submit to arbitration or imposes onerous legal notice
provisions in the case of a dispute.” 10 U.S.C. § 987(e)(3). Under implementing regulations,
creditors must also provide specific written and oral disclosures pursuant to 32 C.F.R. § 232.6
relating to the cost of credit, such as a statement of the MAPR and a clear description of payment
obligations. A lender who violates the MLA is subject to civil liability, including actual damages
“not less than $500 for each violation,” punitive damages, costs, and attorney fees. 10 U.S.C.
§ 987(f)(5).

The MLA directs the Secretary of Defense to “prescribe regulations to carry out” the

MLA, including defining “consumer credit” under the statute. 10 U.S.C. § 987(h). The DoD first

adopted MLA implementing regulations in 2007. Limitations on Terms of Consumer Credit
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 5 of 10 PagelD# 476

Extended to Service Members and Dependents, 72 Fed. Reg. 50580 (Aug. 31, 2007). On June
17, 2013, the DoD issued an Advanced Notice of Proposed Rulemaking (“Advanced Notice”),
“regarding enhancement of the protections that apply to consumer credit extended to members of
the armed forces and their dependents” and solicited “comment on the need to revise the
Department's existing regulation that, in general, imposes certain limits on and requires certain
disclosures relating to the provision of consumer credit to a covered borrower.” Limitations on
Terms of Consumer Credit Extended to Service Members and Dependents, 78 Fed. Reg. 36134-
01, 36134 (June 17, 2013). The Advanced Notice contained an excerpt from the Conference
Report on a bill entitled National Defense Authorization Act for Fiscal Year 2013, which
explained that “[a] recent report by the Consumer Federation of America, The Military Lending
Act Five Years Later, .... found that many predatory lenders have modified their products to
avoid coverage by the Department’s rules implementing section 987.” 78 Fed. Reg. at 36134;
Huntco Pawn Holdings, LLC, 240 F. Supp. 3d at 213. On September 29, 2014, the DoD issued a
Notice of Proposed Rulemaking for proposed amendments to the 2007 Rule, Limitations on
Terms of Consumer Credit Extended to Service Members and Dependents, 79 Fed. Reg. 58602
(Sept. 29. 2014), in which the DoD stated that it “believe[d] that a wider range of credit products
offered or extended to Service members reasonably could—and should—be subject to the
protections of the MLA, and that the extremely narrow definition of ‘consumer credit’ permits
creditors to structure credit products in order to reduce or avoid altogether the obligations of the
MLA.” Id. at 58603.
More specifically, the Department propose[d] to amend its regulation so that, in general,
consumer credit covered under the MLA would be defined consistently with credit that
for decades has been subject to the protections under the Truth in Lending Act (TILA),
namely: Credit offered or extended to a covered borrower primarily for personal, family,

or household purpose, and that is (i) subject to a finance charge or (ii) payable by a
written agreement in more than four installments.”
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 6 of 10 PagelD# 477

Id. at 58610. On July 22, 2015, the DoD issued the final version of the rule, which adopted the
Proposed Rule’s expanded definition of “consumer credit.” Limitations on Terms of Consumer

Credit Extended to Service Members and Dependents, 80 Fed. Reg. 43560 (July 22, 2015).

2. MLA Applicability to Motor Vehicle Purchases
The claims in this complaint fall under two provisions of the MLA, 10 U.S.C. § 987,
subdivisions (c)(1) and (e)(3). Both subdivisions govern the extension of “consumer credit”!
however, the MLA’s definition of “consumer credit” explicitly excludes auto finance
transactions:
The term “consumer credit” has the meaning provided for such term in regulations
prescribed under this section, except that such term does not include . . . a loan procured
in the course of purchasing a car or other personal property, when that loan is offered for
the express purpose of financing the purchase and is secured by the car or personal
property procured.
10 U.S.C. § 987(i)(6). The regulations implementing the MLA define “consumer credit” as
“credit offered or extended to a covered borrower primarily for personal, family, or household
purposes, and that is: (i) Subject to a finance charge; or (ii) Payable by a written agreement in
more than four installments.” 32 C.F.R. § 232.3(f}(1). That definition is refined in 32 C.F.R.
§ 232.3(f)(2), which lists a series of transactions that do not qualify as involving “consumer
credit.” Among the exclusions are transactions involving the purchase of motor vehicles:
“(C]Jonsumer credit does not mean: [a]ny credit transaction that is expressly intended to finance

the purchase of a motor vehicle when the credit is secured by the vehicle being purchased.”

32 CER. § 232.3(f)\(2)(ii)2

 

' “Tt shall be unlawful for any creditor to extend consumer credit to a covered member . . . with
respect to which....” 10 U.S.C. § 987(e)(3) (emphasis added).

? A similar exception exists in § 232.3(f)(2)(iii) for transactions involving personal property:
“(Consumer credit does not mean: [a]ny credit transaction that is expressly intended to finance
the purchase of personal property when the credit is secured by the property being purchased.”
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 7 of 10 PagelD# 478

The parties do not dispute that the Contract at issue was intended to finance the purchase
of plaintiff's 2011 GMC Acadia SUV. See SAC, Exhibit (““Ex.”) A, Installment Contract at 1,
“Description of Property.” The parties also do not dispute that the Contract was secured by the
vehicle. SAC, Ex. A, Installment Contract at 1 (“Security: You are giving us a security interest in
the Property purchased.”); id. at 4 (“To secure your payment and performance under the terms of
this Contract, you give us a security interest in the Vehicle[.]”). As such, defendant argues that
the Contract does not qualify as a “consumer credit” transaction and is expressly exempt from
the requirements of the MLA because it financed the purchase of plaintiff's vehicle and was
secured by the vehicle.

In 2016 and 2017, the DoD issued interpretations of whether the exceptions in 32 C.F.R.
§ 232.3(f)(2)(ii) and (iii) apply to transactions that include financing items other than the
property being used to secure the transaction. In 2016, in the form of a question and answer, the
DoD issued an interpretation of the exemption for financing the purchase of personal property:

2. Does credit that a creditor extends for the purpose of purchasing personal property,
which secures the credit, fall within the exception to ‘‘consumer credit”’ under 32 CFR
232.3(f)(2)(iii) where the creditor simultaneously extends credit in an amount greater
than the purchase price?

Answer: No. Section 232.3(f)(1) defines ‘‘consumer credit’’ as credit extended to a
covered borrower primarily for personal, family, or household purposes that is subject to
a finance charge or payable by written agreement in more than four installments. Section
232.3(f)(2) provides a list of exceptions to paragraph (f)(1), including an exception for
any credit transaction that is expressly intended to finance the purchase of personal
property when the credit is secured by the property being purchased. A hybrid purchase
money and cash advance loan is not expressly intended to finance the purchase of
personal property, because the loan provides additional financing that is unrelated to the
purchase. To qualify for the purchase money exception from the definition of consumer
credit, a loan must finance only the acquisition of personal property. Any credit
transaction that provides purchase money secured financing of personal property along
with additional ‘cashout’ financing is not eligible for the exception under §
232.3(f)(2)(iii) and must comply with the provisions set forth in the MLA regulation.
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 8 of 10 PagelD# 479

81 Fed. Reg. 58840-01, 58841 (August 26, 2016). On December 14, 2017, using the same
question and answer format, the DoD issued a second set of interpretations, which were
applicable to loans for the purchase of motor vehicles as well as for personal property:

2. Does credit that a creditor extends for the purpose of purchasing a motor vehicle or
personal property, which secures the credit, fall within the exception to ‘‘consumer
credit’* under 32 CFR 232.3(f)(2)(ii) or (iii) where the creditor simultaneously extends
credit in an amount greater than the purchase price of the motor vehicle or personal
property?

Answer: The answer will depend on what the credit beyond the purchase price of the
motor vehicle or personal property is used to finance. Generally, financing costs related
to the object securing the credit will not disqualify the transaction from the exceptions,
but financing credit-related costs will disqualify the transaction from the exceptions.
Section 232.3(f)(1) defines “consumer credit” as credit offered or extended to a covered
borrower primarily for personal, family, or household purposes that is subject to a finance
charge or payable by written agreement in more than four installments. Section
232.3(f)(2) provides a list of exceptions to paragraph (f)(1), including an exception for
any credit transaction that is expressly intended to finance the purchase of a motor
vehicle when the credit is secured by the vehicle being purchased and an exception for
any credit transaction that is expressly intended to finance the purchase of personal
property when the credit is secured by the property being purchased. A credit transaction
that finances the object itself, as well as any costs expressly related to that object, is
covered by the exceptions in § 232.3(f)(2)(ii) and (iii), provided it does not also finance
any credit-related product or service. For example, a credit transaction that finances the
purchase of a motor vehicle (and is secured by that vehicle), and also finances optional
leather seats within that vehicle and an extended warranty for service of that vehicle is
eligible for the exception under § 232,3(f)(2)(ii). Moreover, if a covered borrower trades
in a motor vehicle with negative equity as part of the purchase of another motor vehicle,
and the credit transaction to purchase the second vehicle includes financing to repay the
credit on the trade-in vehicle, the entire credit transaction is eligible for the exception
under § 232.3(f)(2)(ii) because the trade-in of the first motor vehicle is expressly related
to the purchase of the second motor vehicle. . . . In contrast, a credit transaction that
also finances a credit-related product or service rather than a product or service
expressly related to the motor vehicle . . . is not eligible for the exceptions under §
232.3(f)(2)(ii) and (iii). For example, a credit transaction that includes financing for
Guaranteed Auto Protection insurance or a credit insurance premium would not
qualify for the exception under § 232.3(f)(2)(ii) or (iii). Similarly, a hybrid purchase
money and cash advance credit transaction is not expressly intended to finance the
purchase of a motor vehicle . . . because the credit transaction provides additional
financing that is unrelated to the purchase. Therefore, any credit transaction that provides
purchase money secured financing of a motor vehicle . . . along with additional “cashout”
financing is not eligible for the exceptions under § 232.3(f)(2)(ii) and (iii) and must
comply with the provisions set forth in the MLA regulation.
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 9 of 10 PagelD# 480

82 Fed. Reg. 58739-01, 58740 (Dec. 14, 2017) (emphasis added). The parties agree that if the
2017 DoD interpretation were currently in effect there would be no dispute over the Contract
being governed by the MLA. It would be covered, and the Court would have to address the
remaining issues in the Motion to Dismiss regarding whether the contract violated the MLA.
What complicates this issue is the DoD’s decision on February 28, 2020 to withdraw the 2017
Q&A interpretation:

Subsequent to the publication of the December 14, 2017 Interpretive Rule, the
Department received several formal requests for the Department to withdraw the
amended Q&A #2 from the December 14, 2017 Interpretive Rule. One point raised in the
requests for withdrawal was a concern that creditors’ [sic] would be unable to technically
comply with the MLA if the purchase included products not expressly related to the
purchase of the vehicle as described in the amended Q&A #2 from the December 14,
2017 Interpretive Rule, because § 232.8(f) of the regulation would prohibit creditors from
taking a security interest in the vehicle in those circumstances and creditors may not
extend credit if they could not take a security interest in the vehicle being purchased. The
Department finds merit in this concern and agrees additional analysis is warranted. In
withdrawing the amended Q&A #2, published on December 14, 2017, because of
unforeseen technical issues between the amended Q&A #2 and 32 CFR 232.8(f), the
Department, absent of additional analysis, takes no position on any of the arguments or
assertions advanced as a basis for withdrawing the amended Q&A #2 from the December
14, 2017 Interpretive Rule. ...

This amended interpretive rule does not change the regulation implementing the MLA,
but merely states the Department’s preexisting interpretations of an existing regulation.

February 28, 2020 Interpretive Rule, 85 Fed. Reg. 11842-02, 11843 (Feb. 28, 2020).

Plaintiff argues that his loan included three identifiable credit-related charges that were
not related to the motor vehicle itself: GAP coverage, a processing fee, and prepaid interest.
SAC, Ex. A, Installment Contract. As a result, the loan did not finance “only” the motor vehicle,
making the MLA motor vehicle exception inapplicable. Defendant responds that accepting
plaintiff's argument would essentially reinstate the 2017 Q&A Interpretation, which the DoD

expressly withdrew on February 28, 2020 due to its incompatibility with 32 C.F.R. § 232.8(f).
Case 1:20-cv-01263-LMB-JFA Document 77 Filed 05/19/21 Page 10 of 10 PagelD# 481

Although the DoD stated that it “takes no position on any of the arguments or assertions
advanced as a basis for withdrawing” the 2017 Q&A Interpretation, adopting plaintiffs position
would essentially contradict the DoD’s withdrawal of the guidance by effectively reinstating it,
because the clear language of 32 C.F.R. § 232.3(f)(2)(ii) excepts the Contract at issue.

Plaintiffs argument that the GAP coverage, processing fee, and prepaid interest were
unrelated to the purchase of the motor vehicle itself is problematic. The GAP coverage provides
a form of insurance directly related to the motor vehicle and protects the purchaser in the “event
of theft or damage to the Vehicle that results in a total loss,” and the processing fee and prepaid
interest are directly related to plaintiff’s purchase of the vehicle. Plaintiff argues that the 2016
Q&A Interpretation for personal property should apply to the motor vehicle exception and that
the Court should find that these three charges were not expressly intended to finance the
purchase of the motor vehicle. That argument is unpersuasive. The 2016 Q&A Interpretation
only applied to personal property and did not address motor vehicles. Even if one could expand it
to motor vehicle purchases, none of the three charges at issue in this action provide additional
financing that is unrelated to the purchase of the motor vehicle; rather, they are inextricably tied
to plaintiff's purchase of the vehicle.

III. CONCLUSION

For the reasons discussed above, the Court finds that the Contract is exempt from the
requirements of the MLA, and, as a result, the parties’ arguments over whether the contract
violates the MLA are moot. Accordingly, defendant’s Motion to Dismiss [Dkt. No. 66] will be
granted by an Order to be issued with this Memorandum Opinion.

Entered this [atay of May, 2021.

Alexandria, Virginia
fs,

Leonie M. Brinkeina
United States District Judge

10
